             IN THE UNITED STATES DISTRICT COURT FORVAliilAH D1 v.
                   THE SOUTHERN DISTRICT OF GEORGIA..                     .   nu o- I 7
                            SAVANNAH DIVISION                 ™       ^             U
EMIL RIVERA-LOPEZ, by his                                    CLERK
executor wife AMANDA BETH                                         SO.DISTOF GA.
RIVERA-LOPEZ, individually and
on behalf of all next of kin;
J.N.; J.J.; W.W.; M.P.; and
O.K.; and their Spouses;

     Plaintiffs,

V.                                                  CASE NO. CV419-211


LOCKHEED MARTIN CORPORATION, a
Maryland corporation; SIKORSKY
AIRCRAFT CORPORATION, now a
part of Lockheed Martin, a
Delaware corporation; SIKORSKY
SUPPORT SERVICES, INC., a
Lockheed Martin Company, a
Delaware corporation; GENERAL
ELECTRIC COMPANY, a New York
corporation; HAMILTON
SUNDSTRAND CORPORATION, a
subsidiary of United
Technologies Corporation;
BOEING SIKORSKY AIRCRAFT
SUPPORT, LLC, a Delaware
corporation; and THE BOEING
COMPANY;


     Defendants.




                                  ORDER


     Before       the   Court     is    the     parties'      Stipulation         of

Dismissal    as    to   Defendant      The    Boeing    Company.     (Doc.     78.)

Pursuant      to        Federal        Rule        of     Civil       Procedure


41(a)(1)(A)(ii),        a   plaintiff        may   dismiss     an    action       by

filing ''a   stipulation        of   dismissal      signed    by all parties
